IN THE SUPREME COURT OF THE STATE OF NEVADA

BOBBIE PRICE; SUZANNE LOVELY; No. 85198
AND BRADLEY BAILEY,

Appellants, 2
so FILED

LOREN YOUNGMAN, AN .
INDIVIDUAL: EMMANUEL NOV 10 2022
BARRIENTOS: AND BELEM CAZARES,

Respondents. B

 
     
 

ASBE A. BRICANN
FS EME COURT

 

 

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order granting a
motion for summary judgment in an action relating to real property. Eighth
Judicial District Court, Clark County; Christy L. Craig, Judge.

Respondents Emmanuel Barrientos and Belem Cazares
(hereinafter Barrientos) have filed a motion to dismiss this appeal.
Barrientos asserts that the challenged order is not appealable under NRAP
3 because their claims against Wayne Grimes and Tri-State Collection &
Foreclosure Services, LLC, remain pending. It appears the challenged
order resolves the claims against Tri-State Collection & Foreclosure
Services where the order states that all interests of Tri-State Collection &
Foreclosure Services, LLC have been terminated as the result of the
foreclosure sale. However, it does not appear that the order resolves the
claims against Grimes. Accordingly, it does not appear that the order is
appealable as a final judgment under NRAP 3A(b)(1). See Lee v. GNLV
Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (“[A] final judgment is
one that disposes of all the issues presented in the case, and leaves nothing

for the future consideration of the court, except for post-judgment issues

Supreme Court
OF
NEVADA

ats Ae 22-3550F

 

 
such as attorney’s fees and costs.”). And no other statute or court rule
appears to authorize an appeal from the challenged order. See Brown v.
MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this

court “may only consider appeals authorized by statute or court rule”).

Accordingly, this court lacks jurisdiction and

ORDERS this appeal DISMISSED.!

 

  

por. J.

  

Pickering

ee: Hon. Christy L. Craig, District Judge
Bobbie Price
Bradley Bailey
Suzanne Lovely
Loren Youngman
Law Offices of Michael F. Bohn, Ltd.
Eighth District Court Clerk

 

1Appellants may file a new notice of appeal once the district court
enters a final judgment resolving all claims asserted in the district court.

The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment.

Supreme Court
OF
Nevapa 9

(0) 1N7A RS